Opinion by
Wright, J.,
This appeal is a companion to that in Directory Publishing Company v. City of Pittsburgh, 205 Pa. Superior Ct. 423, 211 A. 2d 509. The taxes in question were assessed by the School District of the City of Pittsburgh under authority of the Act of June 20, 1947, P. L. 745, 24 P.S. 582.1 et seq., which requires wholesale or retail vendors of, or dealers in, goods, wares and merchandise to procure a mercantile license and to pay an annual mercantile license tax. The definition section of the statute provides in pertinent part as follows: “(4) ‘Dealer in, or vendor of, goods, wares and merchandise’ shall not include any mechanic who keeps a store or warehouse at his place of manufactory or workshop in which he sells only his own manufac*432tures, auy person vending or disposing of articles of Ms own growth, produce or manufacture, or any hawker or peddler licensed under any law of this Commonwealth”.
The instant appeal is controlled by our opinion filed this day in the companion case. Although the language in the tax anything act differs somewhat from that in the statute here under consideration, the same question is involved. Cf. Koolvent Aluminum Awning Co. v. Pittsburgh, 186 Pa. Superior Ct. 233, 142 A. 2d 428.
Judgment affirmed.